Order entered April 25, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00294-CV

  D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE AND DALLAS SYMPHONY
    ASSOCIATION, INC. A/K/A DALLAS SYMPHONY ORCHESTRA, Appellants

                                                 V.

                                     JOSE REYES, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-07308

                                             ORDER
        Before the Court is appellee’s April 6, 2016 motion to strike appellant Dallas Symphony

Association, Inc.’s notice of appeal and appellant’s response to the motion. We DENY the

motion without prejudice to appellee addressing in its brief on the merits whether appellant may

appeal the portion of the trial court’s order denying appellant’s motion for summary judgment on

appellee’s claim for tortious interference with contract.

        We GRANT the April 6, 2016 opposed motion of appellant Dallas Symphony

Association, Inc. for an extension of time to file a brief. Appellant shall file a brief by MAY 5,

2016.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE